Citation Nr: 1715788	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include bronchitis, asthma, and chronic cough.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1960 to February 1963.

This matter is before the Board on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board previously denied the issue on appeal in a January 2016 decision.  After affording the Veteran the opportunity to submit additional evidence, the matter is once again before the Board.

The issue on appeal was previously denied by the Board in January 2016.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims which, in a February 2017 Order, vacated the Board's decision to this extent, and remanded the issue for additional development and readjudication.  

A hearing was held in March 2015.  A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to decide the Veteran's claim for a respiratory disorder, to include asthma. 
  
This appeal stemmed from a January 2010 rating decision, which denied service connection for a respiratory disorder.  In a January 2016 decision, the Board also denied service connection, largely on the basis of a VA examination in August 2015, where the examiner opined that the Veteran's persistent cough was due to Upper Airway Cough Syndrome (UACS) rather than a currently diagnosed respiratory disorder connectable to his time in service.  As a consequence, the Board determined that there was no current respiratory disorder upon which service connection could be granted.  

However, according to the claims file, the Veteran presented with cough variant asthma in several instances during the appellate period, including a treatment notes in November 2011 and April 2014.  Board takes note of the holding by the United States Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 (2007), where it stated that a disorder need only be manifest at some point during the pendency of that claim, even if no disability is present at the time of the claim adjudication

While the Veteran underwent a VA examination in August 2015, the examiner failed to consider the Veteran's prior diagnoses, and whether this diagnosis has resolved or, in any event, whether it may be related to his active duty service.  Therefore, the Board finds that a remand is necessary to determine whether the Veteran has asthma currently, and whether his current, or previously, diagnosed asthma is related to his period of military service.

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Waco, Texas since September 2015, and any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment beyond the examination of record, he should be afforded an appropriate opportunity to submit those records. 

2. Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his respiratory disorder.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail. 

The examiner should provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's respiratory disorder had its onset in, or is otherwise etiologically related to, his active service.

Specifically in this case, the Board directs the examiner to consider whether the Veteran has asthma currently, or has had a valid diagnosis of asthma at any point during the appeal period and, if so, whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's current, or previously diagnosed, asthma had its onset in, or is otherwise etiologically related to, his period of military service.  

The examiner must also consider the Veteran's lay statements regarding these disorders. 

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or is because he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for a respiratory disorder to include bronchitis, asthma and chronic cough, and the claims file should be returned to the Board for further appellate consideration

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. Knope
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




